                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

 KELVIN BROWN,                                     )
                                                   )
               Petitioner,                         )
                                                   )
 v.                                                )       No.         3:21-CV-066-CEA-DCP
                                                   )
 STATE OF TENNESSEE,                               )
                                                   )
               Respondent.                         )

                                  MEMORANDUM OPINION

       This is a prisoner’s pro se petition for a writ of habeas corpus filed pursuant to 28 U.S.C. §

2254. On March 9, 2021, the Court entered an order providing that Petitioner would have until

April 20, 2021 to pay the $5.00 filing fee or submit the documents necessary to proceed in forma

pauperis and to file a properly completed form § 2254 petition [Doc. 4 p. 1–3]. The Court also

warned Petitioner that if he failed to timely comply with that order, the Court would dismiss this

action [Id. at 3]. The deadline of April 20, 2021 has passed, and Petitioner has not complied with

this order or otherwise communicated with the Court.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

failure “to prosecute or to comply with these rules or any order of the court.” See, e.g., Nye Capital

Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012); Knoll v. Am. Tel. &

Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four factors when considering

dismissal under Fed. R. Civ. P. 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.




Case 3:21-cv-00066-CEA-DCP Document 6 Filed 05/04/21 Page 1 of 2 PageID #: 13
  Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

  Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Petitioner’s failure to respond to or comply with the

Court’s previous order is due to Petitioner’s willfulness and/or fault. Specifically, it appears that

Petitioner received the order and chose not to comply. As to the second factor, the Court finds that

Petitioner’s failure to comply with the Court’s order has not prejudiced Respondent, as Respondent has

not yet been served. As to the third factor, the Court warned Petitioner that the Court would dismiss this

case if he failed to comply with the Court’s order [Doc. 4 p. 3]. Finally, as to the fourth factor, the Court

finds that alternative sanctions would not be effective, as Petitioner has not communicated with the

Court since filing his habeas petition. On balance, the Court finds that these factors support dismissal of

this action under Rule 41(b).

       The Court also notes that, “while pro se litigants may be entitled to some latitude when dealing

with sophisticated legal issues, acknowledging their lack of formal training, there is no cause for

extending this margin to straightforward procedural requirements that a layperson can comprehend as

easily as a lawyer.” Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991). Nothing about Plaintiff’s pro

se status prevented him from complying with the Court’s instructions, and Plaintiff’s pro se status does

not mitigate the balancing of factors under Rule 41(b).

       Accordingly, this action will be DISMISSED without prejudice for want of prosecution

pursuant to Rule 41(b). The Court CERTIFIES that any appeal from this action would not be taken in

good faith and would be entirely frivolous. Fed. R. App. P. 24.

       SO ORDERED.

                                               /s/ Charles E. Atchley Jr.
                                               CHARLES E. ATCHLEY JR.
                                               UNITED STATES DISTRICT JUDGE



                                                     2
 Case 3:21-cv-00066-CEA-DCP Document 6 Filed 05/04/21 Page 2 of 2 PageID #: 14
